Judge COZORT
concurring in the result.
In my judgment the defendant’s assignment of error concerning the colloquy between the trial court and the jury foreman is *690not frivolous. While the transcript filed with this Court reflects that the entire jury was present, the record on appeal states that the transcript is in error. The record on appeal states:
The following proceedings do not appear in the trial transcript or are inaccurately shown therein:
* * * *
At 6:10 p.m., the court directed the bailiff to knock on the door to the jury room. The foreman returned to the courtroom but the other members of the jury remained to [sic] the jury room. A colloquy between the court and the foreman — without the entire jury present — then ensued as shown at page 221 of the trial transcript.
The proposed record on appeal containing the language quoted above was prepared by defendant and served on the State on 9 October 1985. The State filed no objections, amendments, or a proposed alternative record on appeal. The record on appeal was then certified to this Court on 3 December 1985. We are bound by that record. In Vassey v. Burch, 301 N.C. 68, 74, 269 S.E. 2d 137, 141 (1980), our Supreme Court stated:
The [appellee] filed no objections, amendments, or a proposed alternative record on appeal. See Rule 11(c), Rules of Appellate Procedure. Accordingly, the proposed record on appeal became the record on appeal. Rule 11(b), Rules of Appellate Procedure. . . .
It is axiomatic that a properly certified record on appeal imports verity. (Citation omitted.) The appellate courts in this State are bound by the record as certified and can judicially know only what appears of record. Griffin v. Barnes, 242 N.C. 306, 87 S.E. 2d 560 (1955); Tomlins v. Cranford, 227 N.C. 323, 42 S.E. 2d 100 (1947).
With the record on appeal stating that the colloquy occurred between the trial judge and the jury foreman, without the entire jury present, the defendant’s argument is not frivolous and should be considered.
In reviewing the colloquy between the trial court and the jury foreman, I find no prejudicial error. The instant case is distinguishable from State v. Ashe, 314 N.C. 28, 331 S.E. 2d 652 *691(1985), cited by the defendant. In Ashe, a new trial was ordered where the Supreme Court found the trial court violated G.S. 15A-1233(a) by failing to bring all jurors to the courtroom to hear an inquiry from the jury about reviewing certain evidence. Finding prejudicial error, the court stated:
Our jury system is designed to insure that a jury’s decision is the result of evidence and argument offered by the contesting parties under the control and guidance of an impartial judge and in accord with the judge’s instructions on the law. All these elements of the trial should be viewed and heard simultaneously by all twelve jurors. To allow a jury foreman, another individual juror, or anyone else to communicate privately with the trial court regarding matters material to the case and then to relay the court’s response to the full jury is inconsistent with this policy. The danger presented is that the person, even the jury foreman, having alone made the request of the court and heard the court’s response firsthand, may through misunderstanding, inadvertent editorialization, or an intentional misrepresentation, inaccurately relay the jury’s request or the court’s response, or both, to the defendant’s detriment. Then, each juror, rather than determining for himself or herself the import of the request and the court’s response, must instead rely solely upon their spokesperson’s secondhand rendition, however inaccurate it may be.
Id. at 36, 331 S.E. 2d at 657.
In the case below, no statute was violated, there was no discussion of any matters material to the case, and nothing occurred which could have been inaccurately relayed by the foreman to the other jurors. Thus, while the trial court’s colloquy with the jury foreman in this case was inadvisable, it did not rise to the level of prejudicial error.
Judge EAGLES joins in the concurring opinion.